DETAILED ACTION
This Action is in response to the Amendment for Application Number 16436531 received on 1/08/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (US 20120079045) in view of Liversidge et al. (US 20020076025) and further in view of Soundrapandian et al. (US 20120233307).

Regarding claim 1, Plotkin disclosed a computer-implemented method, comprising:
	receiving a communication status from a first communication device, wherein the communication status indicates an available communication type selected by a user of a first account profile (Plotkin, [0162], Figures 9A-B, Plotkin disclosed a user interface enabling the user to provide user input regarding acceptable communication types that the user wishes to receive; “the user interface 900a may be a mechanism for receiving, from a user, input to provide to a profile controller and thereby to cause the profile controller to modify the contents of the profile based on the input, as disclosed above in connection with FIGS. 1G and 3B.”; See also [0158]-[0161] for further description of the Figures; As such, the profile controller receives commands from the device inputted by the user; See also [0068], receiving a request from the requester to write data to the profile);
	retrieving the first account profile based on the first communication device, wherein the first account profile is associated with the first communication device, modifying the communication status based and linking the communication status to the first account profile (Plotkin, [0068], Plotkin disclosed “the profile controller 140 may receive a request 152 from the requester to write data specified by the request 152 to the corresponding profile 146 (operation 312), in response to which the profile controller 
	While Plotkin disclosed retrieving and modifying the first account profile, Plotkin did not explicitly disclose the retrieving to be “from a database” as claimed. Plotkin also did not explicitly state transmitting the communication status to a second communication device, wherein the second communication device is associated with a second account profile authorized to receive communication statuses from the first account profile.
In an analogous art, Liversidge disclosed the ability for users having accounts to join communication sessions utilizing a collaboration services suite (Figure 1) in which VTE client application 44 is accessible using the team member preference and presence information displayed in the team view 14, which includes icons representing the types of communications in which the respective team member prefers to participate, the icons made up of a type icon element and a presence icon element, the type icon element providing a graphical depiction representative of a type of communications in which the respective team member is available to participate, and the presence icon element providing a graphical depiction representing a status of the communication device for each type of communication (Liversidge, [0106]).  
Liversidge further disclosed including a database in which information concerning each team member is stored, the information including “communications information 12 
One of ordinary skill in the art would have been motivated to combine the teachings of Plotkin and Liversidge as both relate to teachings involving communication type preferences of users and as such, both teachings are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the graphical user interface of Liversidge within the teachings of Plotkin in order to provide users with additional information regarding the presence of other users of the system, thereby enabling for more efficient selection of communication types without trial and error, thereby improving the usability of the system, making it more desirable to use by its customers.
While Plotkin and Liversidge disclosed modifying the first account profile to reflect the user’s preferred communication and presence status, as shown above, 
In an analogous art, Soundrapandian disclosed providing integrated services in which trigger events are managed through a unified communication server, the triggers being received from client devices including applications such as a calendar application, in which the server can associate trigger events with a priority and a duration (Soundrapandian, [0026], [0028]-[0029]), and the server can set a communication status for the user according to the duration of the trigger event having the highest priority or until another status trigger having a higher priority is received, and based on the determined status of the user, communication services can be provided ([0013]), in which the trigger event data for the client are stored in a database (Soundrapandian , [0026], [0028]-[0029], [0032]), to which the system automatically changes the user’s presence status according to the trigger event associated with the user’s calendar , for example ([0036]).  The changing of the status according to a trigger stored for the user amounts to a modification of the user’s status according to a restriction of the first user that is stored in the database for the user.  As it is stored in the database for the particular user, it reasonably amounts to a profile attribute of the user.
One of ordinary skill in the art would have been motivated to combine the teachings of Plotkin, Liversidge, and Soundrapandian as they all relate to the setting of communication availability for users, and as such they are within similar environments.  Furthermore, one of ordinary skill would have been motivated to combine the teachings as Plotkin suggests the use of calendar information (Plotkin, [0063]-[0064]) and Soundrapandian provides specific calendar implementation.

Claim 8 recites a system comprising a memory and processor for performing substantially the same limitations as the limitations in claim 1.  Claim 15 recites a non-transitory computer-readable device performing substantially the same limitations as the limitations in claim 1.
	The combination of Plotkin, Liversidge, and Soundrapandian disclosed such a device, memory, and processor (Plotkin, Fig 4C showing devices communicating via a network, [0096] “non-transitory computer readable medium”; [0208] “processor”, “memory”).
	Claims 8 and 15 are therefore rejected under the same rationale as applied above.

Regarding claims 2, 9 and 16, Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 1, further comprising receiving, from the second communication device, a second communication status corresponding to the second account profile (Plotkin, Figure 1A, Plotkin disclosed multiple user profiles, thereby 
	providing the second communication status to the first account profile (Liversidge, Figure 1, Team View 14a-d, showing multiple users, each receiving communication statuses of the other multiple users).

Regarding claims 3, 10 and 17, Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 1, wherein the transmitting further comprises: 
	modifying a graphical user interface of the second communication device to display the communication status (Plotkin, Figure 9A-9B shows modification of communication status being displayed; See also Liversidge, Figure 1, Team View 14a-d, displays the communication status of each user).

Regarding claims 4, 11, and 18, Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 1, further comprising:
	receiving a request from the second communication device to communicate with the first account profile via the available communication type selected by the user of the first account profile (Plotkin, [0110]-[0111], Plotkin disclosed, “The system 500a may, for example, receive the first message, determine whether the first message is transmissible via the first communication mode, and perform operation 604 only if the first message is determined to be transmissible via the first communication mode”, [0006] Plotkin disclosed different types of messages, i.e. modes of communication; The sending of any of these amount to a request for communication in a specific type; See 
	facilitating communication between the second account profile and the first account profile via the available communication type selected by the user of the first account profile (Plotkin, [0006] “perform different actions (such as blocking…) in connection with messages transmitted via different modes of communication (such as one or more of email communication, text messaging communication, and live voice call communication)”; See also [0196]-[0199], which shows other types, including MMS, EMS, and text, image, video, and audio; [0111] Plotkin disclosed performing the associated action of the communication mode specified in the profile, which requires comparing the first communication mode with the modes of the profile that are allowed or blocked);.

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (US 20120079045) in view of Liversidge et al. (US 20020076025) and Soundrapandian et al. (US 20120233307) and further in view of Gongaware et al. (US 20130263227).

Regarding claims 5 and 12, Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 4, wherein the available communication type is video (Plotkin, [0196]-[0199], Plotkin disclosed the form of communication between the 
In an analogous art, Gongaware disclosed wherein the second communication type is a video conference (Gongaware, [0035] “video conferencing” i.e. “remote video visitation” or “mobile video visitation”) 
One of ordinary skill would have been motivated to combine the teachings of Plotkin Liversidge and Soundrapandian and Gongaware since Plotkin suggests video type communication, and Gongaware provides such a type.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gongaware within the teachings of Plotkin Liversidge and Soundrapandian in order to provide an extra layer of security in communication resulting in more control over communications thereby increasing security across the system.

Regarding claims 6, 13 and 19, Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 4, but did not explicitly state monitoring the communication between the second account profile and the first account profile to detect an unauthorized communication based on rights corresponding to the second account profile.
	In an analogous art, Gongaware disclosed monitoring the communication between the second account profile and the first account profile to detect an unauthorized communication based on rights corresponding to the second account 
	One of ordinary skill would have been motivated to combine the teachings of Plotkin Liversidge and Soundrapandian and Gongaware since Plotkin suggests video type communication, and Gongaware provides such a type.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gongaware within the teachings of Plotkin Liversidge and Soundrapandian in order to provide an extra layer of security in communication resulting in more control over communications thereby increasing security across the system.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin (US 20120079045) in view of Liversidge et al. (US 20020076025) and Soundrapandian et al. (US 20120233307) and further in view of Tomcik et al. (US 6317607).

Regarding claims 7, 14, and 20 Plotkin Liversidge and Soundrapandian disclosed the computer-implemented method of claim 1, including linking an updated communication status to the first account profile that indicates an updated communication type selected by the user of the first account profile (Plotkin, Figure 1A, Plotkin disclosed multiple user profiles, thereby enabling multiple users to update their status as described in, [0162], Figures 9A-B, explained above).

	In an analogous art, Tomcik disclosed a method and apparatus for rejecting a communication mode in which, “when a page message is received by the wireless communication device indicating a request for call initialization, or the availability of an incoming call, the page message is examined to determine which communication mode is being requested by the incoming call.  If the communication mode of the incoming call matches at least one of the selected communication modes selected by the user, the wireless communication device will generally issue a page response, accept the incoming call.  If the communication mode of the incoming call does not match at least one of the selected communication modes, a page response message is transmitted by the wireless communication device, either rejecting the incoming call, or requesting an alternative communication mode” (Tomcik, col. 2, line 61 through col. 3, line 11).  As such, upon the indication of a particular communication status, the system compares that status to permissions corresponding to the second user’s profile to determine whether the second account is authorized to communicate in that particular mode.
	One of ordinary skill in the art would have been motivated to combine the teachings of Plotkin Liversidge and Soundrapandian and Tomcik as they all relate to communication system management, and as such they are all within similar environments.
.

Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive.
Applicant asserts, “Plotkin’s profile controller retrieves data based on the request itself, not “based on the first communication device” [Response, 9].
Examiner respectfully disagrees.
The limitation recites, "retrieving, from a database, the first account profile based on the first communication device".  
As Applicant notes, the profile controller 140 of Plotkin may receive a request 152 from the requester to write data specified by the request 152 to the corresponding profile 146”.  Examiner notes that the act of retrieving in Plotkin is in response to the user’s device sending the request, and is therefore based on the device sending the request.
Applicant asserts the prior art did not disclose the limitation “modifying the communication status based on a restriction of the first account profile” [Response, 10].  Applicant asserts, “Soundrapandian’s system receives trigger events, not stores the 
Examiner respectfully disagrees.
The limitation recites, "modifying the communication status based on a restriction of the first account profile".  The limitation does not define the restriction in any manner, let alone whether or not the restriction is stored, or even how it is stored.  The limitation generically recites a modification according to a restriction of the profile.
Sundrapandian explicitly and clearly disclosed the storing of the trigger events, as disclosed in paragraph [0026], which disclosed, “the source of the trigger event 102 can be sent from the client to the unified communication system 100 so that it can be stored on a database”, and “The table can store a list of common sources and their defined priorities. The priority provided by the source tagging can be used for creating a hierarchy of trigger events 102 received from the clients.”
Furthermore, paragraph [0028] explicitly recites, “FIG. 2B provides an illustrative table listing the trigger events 102 in accordance with one aspect of the present application. After receiving the trigger events 102, the source tagging can associate the trigger events 102 with a priority and duration. For purposes of illustration, Trigger 3 102 can be assigned with a priority of two and a duration of five hours, Trigger 1 102 can have a priority of three and a duration of three hours and Trigger 2 102 can be assigned a priority of five and a duration of seven hours. As shown within the table, the triggers 102 have been sorted by priority.”


Soundrapandian explicitly disclosed, "The unified communication server can set a status for the user according to the duration of the trigger event having the highest priority", to which the system automatically changes the user’s presence status according to the trigger event associated with the user’s calendar ([0036]).  The changing of the status according to a trigger event stored in the calendar for the user amounts to a modification of the user’s status according to a restriction of the first user that is stored in the database for the user.  As it is stored in the database for the particular user, it reasonably amounts to a profile attribute of the user.
Paragraph [0029] provides additional evidence of such by reciting, “In one embodiment, when the duration of five hours for Trigger 3 102 expires, two hours will remain for Trigger 2 102 while the duration for Trigger 1 102 will expire within the five hours for Trigger 3 102. If there are no other additional triggers 102, Trigger 2 102 can be used to determine a user's status as two hours will remain for its duration. Generally, Trigger 1 102 can be deleted as the duration for the trigger 102 will have expired.”
It is therefore evident that Soundrapandian disclosed the storing of such trigger data within a database table, and uses such information to modify the status accordingly.  
Applicant asserts, “Soundrapandian’s trigger events are not claimed “restriction of the first account profile”.
Examiner respectfully disagrees.
Applicant does not appear to provide any persuasive analysis as to how the claimed “restriction” is distinguished from Soundrapandian’s trigger event data. 
As noted in paragraph [0027] the stored trigger data can be used for determining how long or until what condition the status either is no longer valid or until the priority lowers automatically.  As such, it is clearly evident that the trigger data is reasonably interpreted as the claimed restriction of the user’s profile since the trigger data is stored with respect to the user and is used to restrict the user’s status in ways, such as amount of time, or priority. 
The rejections are therefore respectfully maintained.

Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JERRY B DENNISON/Primary Examiner, Art Unit 2443